

116 S521 IS: Social Security Fairness Act
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 521IN THE SENATE OF THE UNITED STATESFebruary 14, 2019Mr. Brown (for himself, Ms. Collins, Ms. Baldwin, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title II of the Social Security Act to repeal the Government pension offset and windfall
			 elimination provisions.
	
 1.Short titleThis Act may be cited as the Social Security Fairness Act.
		2.Repeal of
			 government pension offset provision
			(a)In
 generalSection 202(k) of the Social Security Act (42 U.S.C. 402(k)) is amended by striking paragraph (5).
			(b)Conforming
			 amendments
 (1)Section 202(b)(2) of the Social Security Act (42 U.S.C. 402(b)(2)) is amended by striking subsections (k)(5) and (q) and inserting subsection (q).
 (2)Section 202(c)(2) of such Act (42 U.S.C. 402(c)(2)) is amended by striking subsections (k)(5) and (q) and inserting subsection (q).
 (3)Section 202(e)(2)(A) of such Act (42 U.S.C. 402(e)(2)(A)) is amended by striking subsection (k)(5), subsection (q), and inserting subsection (q).
 (4)Section 202(f)(2)(A) of such Act (42 U.S.C. 402(f)(2)(A)) is amended by striking subsection (k)(5), subsection (q) and inserting subsection (q).
				3.Repeal of
			 windfall elimination provisions
			(a)In
 generalSection 215 of the Social Security Act (42 U.S.C. 415) is amended—
 (1)in subsection (a), by striking paragraph (7);
 (2)in subsection (d), by striking paragraph (3); and
 (3)in subsection (f), by striking paragraph (9).
				(b)Conforming
 amendmentsSubsections (e)(2) and (f)(2) of section 202 of such Act (42 U.S.C. 402) are each amended by striking section 215(f)(5), 215(f)(6), or 215(f)(9)(B) in subparagraphs (C) and (D)(i) and inserting paragraph (5) or (6) of section 215(f).
			4.Effective
 dateThe amendments made by this Act shall apply with respect to monthly insurance benefits payable under title II of the Social Security Act for months after December 2019. Notwithstanding section 215(f) of the Social Security Act, the Commissioner of Social Security shall adjust primary insurance amounts to the extent necessary to take into account the amendments made by section 3.